Citation Nr: 0308299	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from December 1943 to August 1945 and who died 
in March 1997, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  In February 
2000 the Board returned the case to the RO for additional 
adjudication, following which, the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's service-connected disabilities involved 
both of his upper extremities; resulted from a common 
etiology or single accident; affected a single body system; 
and were multiple injuries incurred in combat with the enemy.  

3.  A rating decision dated in April 1985 increased the 
combined evaluation for the veteran's service-connected 
disabilities from 50 percent to 60 percent.

4.  A VA examination performed in February 1985 showed the 
veteran was working as a self-employed farmer and that the 
time lost from work in the past 12 months was approximately 
one half of the working hours because of pain and loss in 
movement of the arm.  

5.  At the time of the April 1985 rating decision the 
evidence of record did not raise an informal claim for 
increased compensation based on unemployability.  

6.  An application for increased compensation based on 
unemployability received in September 1991 shows the veteran 
reported that his disability affected full-time employment 
and he last worked full time in the spring of 1986 and that 
he became too disabled to work in December 1989.  

7.  At the time of the veteran's death, service connection 
had been established for shell fragment wounds of the right 
shoulder girdle involving damage to Muscle Groups III and IV, 
and for shell fragment wound residuals of the left elbow 
involving damage to Muscle Group IV for combined schedular 
evaluation of 70 percent, as well as entitlement to a total 
evaluation based on individual unemployability from 
February 1, 1991.

8.  The veteran's death certificate shows he died on 
March [redacted], 1997.

9.  The veteran was not evaluated as 100 percent disabled due 
to service-connected disabilities for a period of 10 years 
prior to his death.  


CONCLUSION OF LAW

The requirements for Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5101, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.151, 3.155, 3.159 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, an April 2001 
letter to the appellant specifically notified the appellant 
of the substance of the VCAA, including the division of 
responsibilities between the VA and the appellant in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file as were VA medical records.  
During the veteran's lifetime he was afforded VA examinations 
to assess the severity of his service-connected disabilities.  
Lastly, the veteran and her representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.  Accordingly, the case is ready for 
appellate review.


Background and Evidence

The veteran sustained shell fragment wounds in combat with 
the enemy in January 1945.  A rating decision dated in August 
1945 granted service connection for a right shoulder 
disability and assigned a 30 percent evaluation.  A rating 
decision dated in January 1948 found clear and unmistakable 
error in the August 1945 rating decision and assigned a 
30 percent evaluation for the veteran's right shoulder 
disability between August 12, 1945 and December 3, 1947 and a 
40 percent evaluation from December 4, 1947.  That rating 
decision also granted service connection for a shell fragment 
wound of the left arm and assigned a 10 percent evaluation.  
The veteran's combined evaluation was increased from the 
40 percent assigned the day following separation from service 
to 50 percent from December 4, 1947.  A rating decision dated 
in May 1961 assigned separate 20 percent evaluations for the 
damage to two separate muscle groups in the veteran's right 
shoulder, Muscle Groups III and IV.  The veteran's combined 
evaluation remained unchanged.  

At the time of a VA examination performed in February 1985 
the veteran reported that he worked as a self-employed farmer 
between 1959 to the present date.  He indicated that time 
lost in the past 12 months was approximately 1/2-working 
hours because of pain and loss of movement of the arm.  

A rating decision dated in April 1985 increased the 
evaluations for the veteran's right shoulder disabilities 
from 20 percent to 30 percent each, resulting in an increase 
in the combined schedular evaluation from 50 percent to 
60 percent.  

VA medical records include a report of a hospitalization of 
the veteran in November 1989 for complaints associated with 
chronic right shoulder pain over the past years that was 
worse in the last three months.  At that time it was noted 
that the veteran continued to work on his family farm with 
his son.  A report of a hospitalization of the veteran in 
December 1989 shows that he underwent a total right shoulder 
replacement during that hospitalization.  A report of a VA 
examination performed in July 1991 shows the veteran reported 
that between 1959 and 1989 he owned and worked on his own 
farm.  He reported that he noticed increasing pain and that 
the shoulder would lock up at times and progress to the point 
where he was unable to lift his arm away from his body due to 
pain and locking of the joint.  It was noted that the veteran 
underwent surgery in December 1989, which improved his 
symptomatology somewhat, but he experienced increasing pain 
and an inability to use the arm resulting in additional 
surgery in August 1990.  

A rating decision dated in January 1990 assigned a temporary 
total evaluation for surgery the veteran received for his 
right shoulder effective December 4, 1989 and reevaluated the 
veteran's right shoulder disability and combined the 
evaluations to a 40 percent evaluation from February 1, 1991.  
This had the affect of reducing the combined schedular 
evaluation, exclusive of the temporary total evaluation, from 
60 percent to 50 percent.

A rating decision dated in August 1991 increased the 
evaluation for the veteran's right shoulder disability to 
60 percent, resulting in an increase in the combined 
schedular evaluation to 70 percent, effective February 1, 
1991.  

A VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability) dated in September 
1991 shows the veteran reported that his disability affected 
full-time employment and that he last worked full time in the 
spring of 1986.  He also reported that he became too disabled 
to work in December 1989.  On this application, the veteran 
reported that he had been a self-employed farmer working 60 
hours per week from 1959 to 1989, albeit he reported that he 
had lost "a whole lot" of time from illness.  He also 
indicated that the most he had ever earned, $8,000, was in 
1989.  

A rating decision dated in October 1991 granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities from February 1, 1991.

The veteran's certificate of death shows he died on March [redacted], 
1997.  The immediate cause of death was a probable acute 
myocardial infarction.  

A Statement of Representative in Appeals Case dated in June 
1990 argues that when the rating action of April 1985 
increased the veteran's combined evaluation from 50 to 
60 percent he met the percentage requirements for a total 
evaluation based on individual unemployability.  It is 
asserted that the veteran's disabilities were of a common 
etiology and thus he met the requirements of 38 C.F.R. 
§ 4.16.  As such, it is contended that the RO should have 
furnished the veteran with an application for individual 
unemployability and that the probability exists that 
entitlement to individual unemployability would have been 
found at that time and the veteran would have been evaluated 
as totally disabled for a period of 10 years prior to his 
death.  

The appellant and her son presented testimony at a hearing 
before the BVA at the RO in July 1999.  At that hearing the 
appellant testified that when the veteran's disability 
evaluation was increased from 50 to 60 percent in 1985 he was 
not able to work full time.  She testified that her sons 
actually performed the work and that her husband was the 
supervisor and owner of the farm.  The veteran's son 
testified that the veteran was unable to work more than 2 or 
3 hours and would then have to rest.  At the hearing the 
appellant's representative argued that when the veteran's 
disability evaluation was increased from 50 to 60 percent in 
April 1985 the RO was obligated to offer the veteran an 
opportunity to apply for a total evaluation and that this was 
a violation of the duty to assist.  

A BVA decision dated in February 2000 requested the RO to 
consider whether the 1985 rating decision was clearly and 
unmistakably erroneous in not soliciting and adjudicating a 
claim for total rating based on individual unemployability at 
that time.  In a rating decision dated in March 2000 the RO 
determined that the April 1985 rating decision was not 
clearly and unmistakably erroneous based on the failure to 
solicit a claim for a total rating based on individual 
unemployability.  In that decision the RO noted that claims 
based on clear and unmistakable error cannot be based on a 
failure in the duty to assist.  


Law and Analysis

VA laws and regulations provide that DIC benefits may be paid 
to a surviving spouse when a veteran who dies and who was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabled if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b).  

The appellant and her representative acknowledge that the 
veteran was not in receipt of a total evaluation for his 
service-connected disabilities for the requisite 10-year 
period of time.  In this regard, the record reflects that the 
veteran was awarded a total evaluation due to his service-
connected disabilities by a rating action dated in October 
1991, effective February 1, 1991.  The veteran died in March 
1997 and thus was in receipt of a total evaluation for a 
period of time just in excess of six years.  The appellant 
and her representative do not contend that any one of the 
veteran's service-connected disabilities was improperly 
evaluated at any point during his lifetime, but rather that 
the RO erroneously failed to notify the veteran of his 
potential entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities at the time of the April 1985 rating decision 
which increased the veteran's combined evaluation from 50 to 
60 percent.  It is argued that the veteran's service-
connected disabilities should have been considered as one 
disability pursuant to 38 C.F.R. § 4.16 and therefore the 
veteran met the percentage requirements for a total 
evaluation.  

At the outset, the Board acknowledges that the Board 
previously requested the RO to consider whether the April 
1985 rating decision was clearly and unmistakably erroneous 
in not soliciting and adjudicating a claim for a total rating 
based on individual unemployability.  However, as was noted 
by the RO, any failure of the RO to fulfill the duty to 
assist is an example of a situation that is not clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994); c.f. 38 C.F.R. § 20.1403(d)(2).  Consequently, 
such an approach to and analysis of the appellant's claim 
cannot succeed.  

In a similar vein, the appellant and her representative have 
not argued any error of fact or law in the April 1985 rating 
decision.  As indicated above, they contend that the RO 
breached a duty to the veteran to solicit and adjudicate a 
claim for a total evaluation based on the evidence of record.  
The Board finds that this argument is not so much an argument 
of clear and unmistakable error in the April 1985 rating 
decision, but rather an argument that the record raised an 
informal claim for a total evaluation based on individual 
unemployability.  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  If this is the case such a claim would remain 
pending and unadjudicated.  

However, the Board finds that the evidence that was of record 
at the time of the April 1985 rating decision did not raise 
or suggest an informal claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities.  Assuming that the combined schedular 
evaluation of 60 percent assigned by the April 1985 rating 
decision satisfies the percentage requirement under 38 C.F.R. 
§ 4.16(a), and it appears that it does satisfy that 
requirement, the RO was in no way put on notice that the 
veteran was either claiming, or in fact, unemployable due to 
his service-connected disabilities.  In this regard, at the 
time of the February 1985 VA examination the veteran 
indicated that he was working as a farmer, although he 
reported that half of his hours were lost, apparently due to 
symptomatology associated with his service-connected 
disabilities.  Thus, even if the veteran satisfied the 
percentage requirements for consideration of a total 
evaluation based on individual unemployability, the record 
reflected that he was still working at that time.  Therefore, 
the Board finds that the record did not raise an informal 
claim for a total evaluation based on individual 
unemployability and that the RO had no duty to solicit and 
adjudicate such a claim.  

The Board would also note that later dated medical records 
and statements from the appellant clearly indicate that the 
veteran was working until he underwent a total right shoulder 
replacement in December 1989.  The veteran reported at the 
time of a November 1989 hospitalization that he continued to 
work his family farm with his son.  In addition, while the 
appellant did testify that the veteran was unable to work at 
the time his disability evaluation was increased from 50 to 
60 percent, contrary to the veteran's own representations at 
the time, she did testify that the veteran was essentially 
running and supervising the farm.  Lastly, in the veteran's 
application for a total evaluation received in September 1991 
he reported that he became too disabled to work in December 
1989.  All of this further supports the Board's finding that 
at the time of the April 1985 rating decision the veteran 
was, as a factual matter, employed, and as such the evidence 
would not have given rise to a question of the veteran's 
entitlement to a total disability evaluation.  


ORDER

Dependency and Indemnity Compensation benefits under the 
provisions of 38 C.F.R. § 1318 are denied.  



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

